ACCEPTED
                                                                                           01-15-00481-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     11/24/2015 6:34:27 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                  IN THE COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS
                           NO. 01-15-00481-CR                            FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  11/24/2015 6:34:27 AM
ELIJAH REED                                                       CHRISTOPHER A. PRINE
Appellant,                                                                 Clerk
                                                     On Appeal From the 177th
                                                     District Court of Harris County
V.                                                   Trial Cause No. 1464705

THE STATE OF TEXAS
Appellee


     SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      ANGELA CAMERON, attorney of record for Appellant in the above cause,

would respectfully request the Court to grant her motion to extend time for file brief.

In support of said motion, counsel would show unto the Court the following:

                                          I.

      This appeal lies from Appellant's conviction in The State of Texas v. Elijah Reed

Cause Number 1464705 in the 177th District Court of Harris County. Reed was found

guilty of theft over $200,000 and sentenced to thirty-five (35) years confinement in

the Texas Department of Criminal Justice – Institutional Division. Notice of Appeal

was timely filed. The brief was due on November 20, 2015. One prior extension has

been granted.
                                          II.

      Counsel will be unable to file the brief in this cause as has been completing the

following tasks:

         1. Investigation and filing of a Motion for New Trial as well as preparation
            for a hearing in State of Texas v. Huey Jones, Cause Number 1463572 in the
            177th District Court of Harris County. The trial court granted a new trial
            on punishment only on November 23, 2015.

         2. Investigation and filing of a Motion for New Trial in State of Texas v.
            Joshua Barnett, Cause Number 1451490 in the 230th District Court of
            Harris County. The Motion was filed on November 11, 2015. Counsel is
            continuing to investigate and prepare for a hearing which is set on
            November 25, 2015.

         3. Investigation into a possible Motion for New Trial in State of Texas v.
            Daniel Sanders, Cause Number 1438488 in the 184th District Court of
            Harris County. The deadline for filing a Motion for New Trial is
            December 3, 2015.

         4. The Appellate Division of the Harris County Public Defender’s Office
            has been short staffed requiring each attorney to be assigned more cases
            than normal. Two individuals have been hired but will not begin working
            at the PDO until November 30, 2015 and December 7, 2015.

         5. Counsel also has the briefs currently due in the following cases:

             a. Troy Evans v. State of Texas, 01-15-00593-CR which was due on
                November 23, 2015 after two prior 30 day extension has been
                granted.

             b. Jamon Walker v. State of Texas, 14-15-00685-CR which was due on
                November 23, 2015 after one prior 30 day extension has been
                granted.

             c. Christopher Cavazos v. State of Texas, 01-15-00781-CR & 01-15-00782-
                CR which is due on December 14, 2015 after one prior 30 day
                extension has been granted.
                                                 VI.

        An extension of time is necessary so that the brief can be timely filed. This

motion is not made for the purpose of delay.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Brief in the above cause and extend the time for filing the brief for at least thirty (30)

days.

                                         Respectfully submitted,

                                         Alexander Bunin
                                         Chief Public Defender

                                         /s/ Angela Cameron
                                         Angela Cameron
                                         State Bar No. 00788672
                                         Harris County Public Defender’s Office
                                         1201 Franklin 13th Floor
                                         Houston, Texas 77002
                                         Tel: 713-368-0016
                                         angela.cameron@pdo.hctx.net



                           CERTIFICATE OF SERVICE

I certify that on the 24th day of November 2015 a copy of the foregoing instrument
has been electronically served upon the State of Texas.

                                         /s/ Angela Cameron
                                         ANGELA CAMERON